BLAND, P. J.
(after stating the facts as above).
1. Where a parent takes a promissory note, payable to himself, from his child, his declarations at the time of the transaction, or subsequent thereto, are admissible for the purpose of showing that the note was taken as a mere receipt or memorandum of an advancement. Brook v. Latimer, 44 Kan. 431; Peabody v. Peabody, 59 Ind. 556; Nelson v. Nelson, 90 Mo. 460; McDearman v. Hodnett, 83 Va. 281.
In Kirby’s Appeal, 109 Pa. St. 41, it is said: “Advancement is a question of intention, and the signing of a statement that a certain sum of money due the decedent was advanced by him, is sufficient evidence of such intention to convert the indebtedness into an advancement.” In McDearman v. Hodnett, supra; Peale’s Adm’r v. Thurmond, 77 Va. 753; Hagler v. McCombs, 66 N. C. 345, and Gaston’s Adm’r v. Robards, 9 Ky. 722, it is held that the payment of the debts of the husband of the daughter of the deceased, or the advancement of money to him to assist him in his business, should, when the intention so to do was shown, be deemed advancements to the daughter. While the presumption is that the property given a child by a parent is to be accounted for on final distribution of the estate (Gunn v. Thurston, 130 Mo. 339), yet the transaction is one of intention and the presumption may be overcome *502by the contemporaneous declarations or subsequent admissions of the parent going to show that it was a gift, and such evidence is admissible on the ground that the declarations are against the interest of the declarant as they tend to diminish the value of the estate. McDonald v. McDonald, 86 Mo. App. 122; Nelson v. Nelson, 90 Mo. 460; Gunn v. Thurston, supra. Such admissions apply to memoranda and book entries made by the deceased. Gubernator v. Rattalack, 86 Mo. App. 184. The deceased indorsed and discounted the notes in suit for the accommodation of the defendant, his son-in-law. He took up these notes by paying the bank before their maturity. These facts, independent of the memoranda indicate that Harris did not expect the notes would be paid by the defendant, and a purpose on his part to treat the sums represented by the notes as an advancement to the wife of the defendant. The memorandum of March 22, 1899, considered in connection with the foui’teenth clause of the will, removes all doubt pf Harris’ intention in respect to the notes and conclusively shows that when he took them up and entered the memorandum in his book, his intention was not to hold them as evidence of indebtedness of the defendant but as receipts for money he had advanced his daughter, defendant’s wife. That this memorandum was admissible as evidence for the purpose of showing the intention of Harris in respect to the notes, we think, is abundantly sustained by the authorities, supra.
2. A discussion of the memorandum of April 12th, is not necessary to decision of this case, nor do we think it advisable to express any opinion in reference thereto as its effect upon the estate of John T. Harris and the distributive share of Jennie O. Beall thereof must be settled by the courts of Virginia.
The judgment is affirmed.
Reyburn and Goode, JJ., concur.